DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Rejections - 35 USC § 112
2.       The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.--The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

3.    Claims 2 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 2 and 11, the phrases "may” render the claims indefinite because it is unclear whether the limitations following the phrases are part of the claimed invention.  See MPEP § 2173.05(d).

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
5.	Claims 1-17 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 11,055,867 B2 (hereinafter ‘867). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following:
	Regarding claim 1, ‘867 encompasses: A positioning electronic device comprising: a projector for projecting a structured light pattern on a reflective surface; an image sensor for detecting all or part of one or more reflected structured light patterns projected using a second projector of a second positioning electronic device; a communications transceiver for transmitting and receiving communication signals to one or more other positioning electronic devices; and a control logic processor for determining a relative position of the positioning electronic device relative to the second positioning electronic device using the reflected structured light patterns; and communicating the relative position using the communications transceiver (col. 6, lines 5-28).  
	Regarding claim 2, ‘867 encompasses: a distance detector for detecting the distance from the electronic device to the reflecting surface on which the projector may project the structured light pattern and the image sensor may detect the one or more reflected structured light pattern (col. 6, lines 14-22).  
	Regarding claim 3, ‘867 encompasses: wherein only one neighbouring device projects a structured light pattern and an identifier of the electronic device is received at the communication transceiver so that the controller can identify the electronic device projecting the structured light pattern detected by the image sensor (col. 6, lines 29-34).  
	Regarding claim 4, ‘867 encompasses: wherein the communications transceiver is an infrared transceiver (col. 6, lines 35-36).  
	Regarding claim 5, ‘867 encompasses: wherein the structured light pattern is a pattern known to the receiving device and wherein the control logic processor calculates the relative position using the expected appearance of the reflected structured light pattern and the actual appearance from the image sensor (col. 6, lines 5-28).
Regarding claim 6, ‘867 encompasses: wherein the image sensor detects a unique identifier in the detected structured light pattern projected by an electronic device, the unique identifier, identifying the electronic device projecting the structured light pattern (col. 6, lines 37-41).   
Regarding claim 7, ‘867 encompasses: wherein the control logic processor communicates the relative positions of one or more electronic devices to a central controller (col. 6, lines 42-44).   
Regarding claim 8, ‘867 encompasses: wherein the electronic device is a light fixture (col. 6, lines 45-46).    
Regarding claim 9, ‘867 encompasses: a method of determining the relative position of a first device and a second device, the method comprising: projecting a first structured light pattern on a reflective surface from the first device, detecting a portion of the first structured light pattern using an image sensor of the second device: determining the relative position of the first device and the second device based on the portion of the first structured light pattern detected by the second device; and communicating the relative position from the second device to the first device (col. 6, lines 47-65).  
Regarding claim 10, ‘867 encompasses: wherein the first and second electronic devices are light fixtures mounted to a ceiling (col. 6, lines 66-67).  
Regarding claim 11, ‘867 encompasses: wherein the first and second electronic devices further comprise a distance detector for detecting the distance from the electronic device to the reflecting surface on which a projector may project the structured light pattern and the image sensor may detect the one or more reflected structured light pattern (col. 6, lines 53-58).    
Regarding claim 12, ‘867 encompasses: the second device projecting a structured light pattern on a reflective surface, the first device detecting all or part of the projected structured light using an image sensor, determining which portion of the structured light pattern was detected at the second device and the relative position of the first device and the second device, and communicating the relative position from the first device to the second device and reconciling the relative positions of the two devices (col. 7, lines 1-8).  
Regarding claim 13, ‘867 encompasses: The method of claim 12 further comprising additional electronic devices projecting and detecting structured light patterns, determining which portion of the structured light patterns was detected and the relative positions of the devices, and communicating the relative positions to the other electronic devices (col. 7, lines 11-16).  
Regarding claim 14, ‘867 encompasses: wherein only one device projects a structured light pattern and communicates an identifier of the electronic device to the other electronic devices so the other electronic devices can identify which device is projecting the structured light (col. 7, lines 17-21).    
Regarding claim 15, ‘867 encompasses: where the communicating uses an infrared transceiver (col. 7, lines 22-23).  
Regarding claim 16, ‘867 encompasses: wherein the structured light pattern is a pattern known to the receiving device and wherein the control logic processor calculates the relative position using the expected appearance of the reflected structured light pattern and the actual appearance from the image sensor (col. 6, lines 5-28).
Regarding claim 17, ‘867 encompasses: wherein the relative position of the electronic devices is further communicated to a central controller (col. 7, lines 24-26).  

Claim Rejections - 35 USC § 102
6. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or 

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7. 	Claims 1-3, 6-11, and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Arulandu et al. (US 9681521 B2).
Regarding claims 1 and 9, Arulandu discloses a positioning electronic device (e.g., 1.n in Figs. 3 and 4), and a method for practicing the device, comprising: a projector for projecting a structured light pattern (34) on a reflective surface (54); an image sensor (e.g., 44) for detecting all or part of one or more reflected structured light patterns projected using a second projector of a second positioning electronic device (1.m in Fig. 4); 
a communications transceiver (inherent to Micro controller 50 in Fig. 3) for transmitting and receiving communication signals to one or more other positioning electronic devices (Figs. 1, 3, 4 and related text); and a control logic processor (50) for determining a relative position of the positioning electronic device relative to the second positioning electronic device using the detected reflected structured light patterns (col. 2, lines 16-22; col. 5, line 60 – col. 6, line 16); and communicating the relative position using the communications transceiver (col. 2, lines 37-53).
Regarding claims 2 and 11, Arulandu discloses: a distance detector (ultrasound transceiver 46 in Fig. 3) for detecting the distance from the electronic device to the reflecting surface on which the projector may project the structured light pattern and the image sensor may detect the one or more reflected structured light pattern (col. 5, line 66 – col. 6, line 2).  
Regarding claim 3, Arulandu discloses: wherein only one neighbouring device projects a structured light pattern (Fig. 4) and an identifier (col. 3, lines 17-20) of the electronic device is received at the communication transceiver so that the controller can identify the electronic device projecting the structured light pattern detected by the image sensor (col. 5, line 60 – col. 6, line 16).  
	Regarding claim 6, Arulandu discloses: wherein the image sensor detects a unique identifier in the detected structured light pattern projected by an electronic device, the - 10 -unique identifier, identifying the electronic device projecting the structured light pattern (col. 3, lines 17-20 and 49-55).   
	Regarding claims 7 and 17, Arulandu discloses: wherein the control logic processor communicates the relative positions of one or more electronic devices to a central controller (10 or 20 in Fig. 1).  
	Regarding claim 8, Arulandu discloses: wherein the electronic device is a light fixture (col. 2, lines 5-15). 
Regarding claim 10, Arulandu discloses: wherein the first and second electronic devices are light fixtures mounted to a ceiling (Fig. 4). 
 
Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Arulandu et al. in view of Biegelsen et al. (US 20070160373 A1).
Regarding claim 12, Arulandu discloses: wherein projecting a second structured light pattern on the reflective surface from the second device, detecting a portion of the second structured light pattern using an image sensor of the first device, determining the relative position of the first device and the second device based on the portion of the second structured light pattern detected by first device (col. 2, lines 16-22; col. 5, line 60 – col. 6, line 16).
Arulandu does not mention explicitly: comparing the relative positions measure by the first device and the second device to improve accuracy.
Biegelsen discloses a positioning electronic device (101 in Figs. 1 and 2), and a method for practicing the device (Abstract), comprising: a projector (103) for projecting a structured light pattern on a reflective surface (105); an image sensor (104) for detecting all or part of one or more reflected structured light patterns projected using the projector of a second positioning electronic device (102 in Figs. 1 and 2); a communications transceiver for transmitting and receiving communication signals to one or more other positioning electronic devices (Figs. 3 and 4); a control logic processor (110) for determining the relative position of the positioning electronic device relative to the second positioning electronic devices using the detected reflected structured light patterns (para. 0025, 0043); and communicating the relative position using the communications transceiver (para. 0043). Biegelsen further discloses: wherein projecting a second structured light pattern on the reflective surface from the second device, detecting a portion of the second structured light pattern using an image sensor of the first device (para. 0021), determining the relative position of the first device and the second device based on the portion of the second structured light pattern detected by first device (para. 0024-0026, 0043), and comparing the relative positions (“These relative positions may be communicated between the devices, thereby improving each one's determination”) measure by the first device and the second device to improve accuracy (para. 0043).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Biegelsen’s teaching of comparing the relative positions measure by the first device and the second device into the invention of Arulandu in order to improve the accuracy of the a portion detection as well as to distinguish overlapping indirect emissions coming from neighboring devices (Biegelsen, para. 0043).
 Regarding claim 13, Arulandu in view of Biegelsen discloses the method of claim 12. The teaching of Arulandu further includes: said method comprising additional electronic devices projecting and detecting structured light patterns (Figs. 1-3 and relate text), determining which portion of the structured light patterns was detected and the relative positions of the devices, and communicating the relative positions to the other electronic devices (col. 2, lines 16-22; col. 3, lines 21-48; col. 5, line 60 – col. 6, line 16).  
	Regarding claim 14, Arulandu discloses: wherein only one device projects a structured light pattern and communicates an identifier of the electronic device to the other electronic devices so the other electronic devices can identify which device is projecting the structured light (col. 3, lines 17-20; col. 5, line 60 – col. 6, line 16).  
10.	Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Arulandu et al. in view of Kumamoto  (US 20130314597 A1).
	Regarding claims 4 and 15, Arulandu does not mention explicitly: wherein the communications transceiver is an infrared transceiver.  
Kumamoto  discloses a projector (100 in Figs. 1 and 2) for projecting a structured light pattern on a screen (10 in Fig. 1), said projector comprising an infrared transceiver (130 in Fig. 2 is able to both transmit and receive communications) for communicating data with other devices (para. 0042, 0044).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to substitute Kumamoto infrared transceiver for Arulandu communications transceiver as an intended use of a known technique. Doing so would provide a cost-effective mechanism for transmitting signals wirelessly over non-local media such as RF between neighboring projectors.


Allowable Subject Matter
11.	Claims 5 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and to overcome the rejection set forth in sections 4-5 above in this Office action.

Reasons for Allowance
12.	The following is a statement of reasons for the indication of allowable subject matter: 
The primary reason for the allowance of claims 5 and 16 is the inclusion of the limitation that: wherein the structured light pattern is a pattern known to the receiving device and wherein the control logic processor calculates the relative position using the expected appearance of the reflected structured light pattern and the actual appearance from the image sensor. It is this limitation found in each of the claims, as it is claimed in the combination that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art.

Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUQIN SUN whose telephone number is (571)272-2280. The examiner can normally be reached 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/X.S/Examiner, Art Unit 2857           

/TOAN M LE/Primary Examiner, Art Unit 2857